Terminal Disclaimer
The terminal disclaimer filed on 12/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of now patent 10,727,069 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising a gate stack in a recess of a fin devices, (Chi et al., 2018/0331217; Wang, 2018/0286959; Tsai et al., 2017/0162396; Chen et al., 8,877,580), it fails to teach either collectively or alone, wherein  forming a second dielectric layer over the first dielectric layer, the second dielectric layer having a second Cl content less than the first Cl content; forming a third dielectric layer over the second dielectric layer; and increasing a Si content of the third dielectric layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-20 are allowed.
Claim #1 
Forming a second dielectric layer over the first dielectric layer, the second dielectric layer having a second Cl content less than the first Cl content; forming a third dielectric layer over the second dielectric layer; and increasing a Si content of the third dielectric layer
Claim #8
a first dielectric layer in the first recess, the first dielectric layer having a first Cl content; depositing a second dielectric layer over the first dielectric layer, the second dielectric layer having a second Cl content less than the first Cl content; depositing a third dielectric layer over the second dielectric layer, the third dielectric layer having a first Si content.
Claim #15
a third dielectric layer over the second dielectric layer, the third dielectric layer having a first portion and a second portion, the first portion having a first Si content, the second portion having a second Si content greater than the first Si content

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
12/18/2021

/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 30, 2021